Atkinson, J.
The owner of a lot instituted an action against the owner of an adjoining lot, to enjoin the latter from encroaching over the dividing line upon the lot of the plaintiff, in the construction of a certain apartment-house and appurtenant improvements. An amendment to the petition alleged that the building and improvements had been completed, and occupied a described strip of the plaintiff’s lot, and sought recovery of a money judgment for its value. The answer denied that the improvements extended upon plaintiff’s lot; and the controlling question was as to location of the dividing line. Both parties derived title to their respective lots through a common grantor, and there was no dispute as to title of either to his lot. At the trial, after introduction of evidence by both sides the judge directed a verdict for the defendant and the plaintiff excepted. Held:
1. The amendment to the petition was an abandonment of the application for injunction, and left the action as one solely at law for recovery of the value of the land.
2. Title to land was not directly involved, and the case was not one “respecting titles to land” within the meaning of article 6, section 2, paragraph 5, of the constitution as amended (Code, § 6502) so as to confer jurisdiction on the Supreme Court of the writ of error. See Colley v. Atlanta, and West Point Railroad Co., 156 Ga. 43 (118 S. E. 712); Elkins v. Merritt, 146 Ga. 647 (92 S. E. 51); Frey v. Thompson, 147 Ga. 559 (94 S. E. 999).
3. The Court of Appeals has jurisdiction, and the case is transferred to that Court.

Transferred to Court of Appeals.


All the Justices concur.